Name: 82/827/EEC: Commission Decision of 24 November 1982 concerning certain measures to prevent the spread of classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-07

 Avis juridique important|31982D082782/827/EEC: Commission Decision of 24 November 1982 concerning certain measures to prevent the spread of classical swine fever Official Journal L 347 , 07/12/1982 P. 0025 - 0025*****COMMISSION DECISION of 24 November 1982 concerning certain measures to prevent the spread of classical swine fever (82/827/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/61/EEC (2), and in particular Article 9 thereof, Whereas an outbreak of swine fever has occurred in a limited area of the territory of the Netherlands; whereas this disease is liable to endanger the livestock of other Member States, in view of the large quantities of animals imported by them; Whereas, in consequence, it is necessary that the other Member States adopt appropriate measures for their protection for the period of time necessary for the eradication of this epidemic; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit the introduction into their territory of live pigs coming from the following areas in the Province of North Brabant in the Netherlands, limited as follows: - Commune of Bergeyk: National Route 69 from the Belgian frontier up to de Maay; from National Route 69 as continued by Burgemeester Aarts street, as continued by Burgermeester Magneestraat; continued by Hof tot Eerselse dike: Eerselse dike continued by Stokkelen. Community Eersel: Stokkelen up Hazenstraat up to Provincial Route S 18; Provincial Route S 18 up to Provincial Route S 17; Provincial Route S 17; - Commune Hoogeloon: Provincial Route S 17; - Commune Bladel Netesel: Provincial Route S 17 up to Sniederslaan; Sniederslaan up to Markt; Markt, Europalaan continued as Neterselseweg continued as de Muiler continued as de Blikker up to De Ley; - Commune Hooge and Lage Mierde: De Ley continued as Neterselse Dike up to Kemperbaan; Kemperbaan; - Commune Hilvarenbeek: Kemperbaan continued as Lage Mierdseweg continued as Geldersstraat; Brijthof; Pardenstraat up to Doelerstraat; Doelerstraat continued as Tilburgseweg up to Goirlese Dike; Goirlese Dike continued as Beeksedijk; - Commune Goirle; Beeksedijk up Kerkstraat; Kerkstraat continued as Bergstraat continued as Popelse road up to Belgian frontier. Belgian frontier; - Commune Hilvarenbeek: Belgian frontier; - Commune Hooge and Lage Mierde: Belgian frontier; - Commune Reusel: Belgian frontier; - Commune Bergeyk: Belgian frontier; - Commune Luyksgestel - Belgian frontier. Article 2 The health certificate, provided for by Council Directive 64/432/EEC, which accompanies the live pigs dispatched from the Netherlands, must be completed with the following 'animals in conformity with the Community Decision of 24 November 1982'. Article 3 The Commission will follow developments in the situation and will modify this Decision in respect of such developments. Article 4 This Decision is addressed to the Member States. Done at Brussels, 24 November 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 29, 6. 2. 1982, p. 13.